Citation Nr: 0937818	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  06-10 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability and, if so, whether that claim should be granted.


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to March 
1961.  
This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that reopened the 
Veteran's claim for service connection for an psychiatric 
disability, to include schizophrenia, depression, and 
anxiety, but then denied the claim on the merits.  In a March 
2008 decision, the Board found that new and material evidence 
had not been submitted and declined to reopen the claim.  The 
Veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims.  Pursuant to a Joint Motion to 
Vacate and Remand, the Court, in a June 2009 Order, vacated 
the March 2008 decision and remanded the appeal to the Board.

In July 2009, the Veteran submitted additional clinical 
evidence directly to the Board, accompanied by a waiver of RO 
consideration.  That evidence includes a statement from the 
Veteran's VA treating psychiatrist indicating that the 
Veteran is unable to work as a result of schizoaffective 
disorder.  In light of the action taken below to grant the 
Veteran's claim for a psychiatric disability, the Board 
interprets the aforementioned clinical evidence as raising an 
implicit claim of entitlement to a total disability rating 
based on individual unemployability due to a service-
connected disability (TDIU).  As that claim has not been 
developed for appellate review, the Board refers it to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The claim for service connection for an acquired 
psychiatric disorder, to include schizophrenia, depression, 
and anxiety (previously evaluated as schizoaffective disorder 
and schizoid personality), was denied in a prior April 1990 
RO decision.  The Veteran did not appeal that decision.  

2.  Evidence received since the last final decision in April 
1990 is new, and is also material because it raises a 
reasonable possibility of substantiating that claim.

3.  The evidence of record is at least in equipoise as to 
whether the Veteran's currently diagnosed psychiatric 
disability (schizoaffective disorder) is related to his 
period of active service.


CONCLUSIONS OF LAW

1.  The April 1990 RO decision that denied service connection 
for a psychiatric disability is final.  38 U.S.C.A. § 7104 
(West 2009); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2009).

2.  New and material evidence has been received to reopen a 
claim for service connection for a psychiatric disability.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156 (2009).

3.  The criteria for service connection for a psychiatric 
disability are met.  38 U.S.C.A. §§ 1131, 1132, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In an April 1965 rating decision, the RO denied the Veteran's 
claim for service connection for a psychiatric disability.  
The RO declined to reopen the claim in December 1971 and 
again in April 1990.  More recently, in an April 2005 rating 
decision, the RO reopened the claim but then denied it on the 
merits.  However, while the RO found that new and material 
evidence had been submitted to reopen the Veteran's claim for 
service connection for an acquired psychiatric disorder, the 
Board must still consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  

In the decision dated in April 1990, the RO denied the 
Veteran's application to reopen his claim for service 
connection for an acquired psychiatric disorder.  The Veteran 
did not appeal that decision.  A finally adjudicated claim is 
an application  which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award  or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 
2009); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2009).  Thus, 
the April 1990 decision became final because the appellant 
did not file a timely appeal.  

The claim for entitlement to service connection for an 
acquired psychiatric disorder may be reopened if new and 
material evidence is submitted.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The Veteran filed this application to 
reopen his claim in December 2004.  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).  

The evidence submitted to VA at the time of the prior final 
denial consisted of the Veteran's service medical records 
dated from May 1960 to March 1961.  Those records revealed 
that, on examination prior to his entry into service, the 
Veteran was clinically evaluated to have a psychiatric 
abnormality.  However, no diagnosis of any personality 
deviation or psychiatric disability was specified at that 
time.  Subsequent service records dated in February 1961 
indicated that the Veteran was admitted for psychiatric 
consultation and treatment after threatening to do bodily 
harm to himself if he was forced to return to sea.  He was 
subsequently diagnosed with having a schizoid personality 
disorder and discharged from service by reason of 
unsuitability in March 1961.

Additional evidence before the RO at the time of the last 
adjudication included post-service VA and private medical 
records reflecting ongoing inpatient and outpatient treatment 
for passive-aggressive behavior, suicidal ideations, and 
various psychiatric problems, and a longstanding diagnosis of 
paranoid schizophrenia.  Also of record were statements from 
the Veteran's mother and Veteran himself indicating that his 
personality had changed and he had developed a "nerve 
problem" after being assigned to a particular Navy ship.  

Based on the evidence then of record, the RO determined that 
the Veteran's psychiatric problems were due to a personality 
disorder that was not incurred in or aggravated by his 
military service.  Consequently the claim was denied.

In support of his application to reopen his claim, the 
Veteran resubmitted his service medical records.  He also 
provided previously unsubmitted medical evidence, including 
private medical records from the South Carolina State 
Hospital, where he was diagnosed with a psychotic disorder 
(schizophrenic reaction, chronic, undifferentiated type) and 
treated on an inpatient basis from September 1965 until May 
1966.  Significantly, those records reflect that the Veteran 
had exhibited depression, thoughts of suicide, delusional 
behavior, and other psychiatric problems since the early 
1960s.

The Veteran also submitted a February 1988 treatment report 
from the Watauga Mental Health Center, which indicates that 
the Veteran's first hospitalization for psychotic behavior 
occurred in 1965 when he was diagnosed with a 
schizophreniform disorder of chronic, undifferentiated type.  
The examining psychiatrist at the Watauga facility noted that 
the Veteran had been hospitalized on several other occasions 
for symptoms of a psychotic disorder, including delusions and 
auditory hallucinations.  However, the psychiatrist did not 
relate the Veteran's psychotic disorder to his period of 
service. 

Additional evidence not previously before the RO at the time 
of the April 1990 rating decision includes VA records dated 
from January 1995 to January 2005, which indicate that the 
Veteran was treated for many years for symptoms of 
schizophrenia and responded positively to medication and to 
group and individual therapy.  Those records included the 
report of a May 2006 consultation with a VA psychiatrist.  In 
the course of that consultation, the Veteran told the VA 
psychiatrist that he had been discharged from the Navy in 
1961 for depression and that his diagnosis that was later 
changed to a schizoid disorder.  The Veteran added that he 
had since been treated for chronic mental illness.  He 
further opined that his military service, in particular his 
disappointment in the behavior of his shipmates and the lack 
of respect he received from his superiors, had worsened his 
mental illness.  The VA psychiatrist's diagnostic impression 
was schizoaffective disorder.  However, the psychiatrist 
offered no clinical opinion as to the causation, etiology, or 
aggravation of that disorder.

The Board observes that the above evidence was submitted 
prior to the March 2008 Board decision that declined to 
reopen his claim.  Following the June 2009 Court Order 
vacating that decision, the Veteran submitted a medical 
opinion from a private psychiatrist and a statement from his 
VA treating physician, both of which indicated that his 
current psychiatric problems were related to his period of 
active service.

The Board finds that the resubmitted service medical records 
do not constitute new evidence in that those records were 
previously considered by the RO.  Thus, they are not new 
evidence.  Nevertheless, the Board finds that the other newly 
received medical evidence, reflecting the Veteran's post-
service psychiatric hospitalization in the mid-1960s and 
subsequent inpatient and outpatient treatment for symptoms of 
a psychotic disorder, including delusions and auditory 
hallucinations, and, in particular, the recently submitted 
opinions of the private psychiatrist and VA psychiatric 
treating provider, are both new and material.  That newly 
submitted clinical evidence tends to corroborate the 
Veteran's contention that his current psychiatric problems 
are related to his experiences while serving on active duty 
aboard a Navy ship.  That new evidence was not previously 
considered by agency decision makers, is not cumulative or 
redundant, relates to unestablished facts necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.303.  
Furthermore, that new evidence is presumed credible for the 
purpose of determining whether it is material to the 
Veteran's claim.

New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a Veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Here, the new evidence 
submitted in support of the Veteran's claim for service 
connection for psychiatric disability relates to a previously 
unestablished facts: competent evidence tending to show that 
he suffers from a specific disability (schizoaffective 
disorder) that was incurred in or aggravated by service.  
Therefore, the Board finds that new evidence, when presumed 
credible for the purpose of determining whether it is 
material, is material.  Accordingly, the Veteran's claim for 
service connection for a psychiatric disability is reopened, 
and the Board must now consider whether service connection is 
warranted.

Service Connection

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military, naval, or 
air service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R § 
3.303 (2009).

When no preexisting condition is noted at the time a Veteran 
enters service, the presumption of soundness arises and the 
Veteran is presumed to have been sound upon entry.  The 
presumption of soundness may only be rebutted by clear and 
unmistakable evidence that the Veteran's disability was both 
preexisting and not aggravated by service.  Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. 
§ 3.304(b) (2009).

Preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the normal progress of the disease.  38 
C.F.R. § 3.306 (2009).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.

Service connection for some disorders, including psychoses, 
will be rebuttably presumed if manifested to a compensable 
degree within a year following active service.  38 U.S.C.A. 
§§1101, 1112, 1113, 1137 (2009); 38 C.F.R. § 3.307, 3.309 
(2009).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2009).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2009).

The Board observes that personality disorders are not 
diseases or injuries under VA regulations.  38 C.F.R. § 
3.303(c).  Nevertheless, service connection may be granted if 
the evidence shows that a psychiatric disability was incurred 
or aggravated in service and superimposed upon the 
preexisting personality disorder.  38 C.F.R. §§ 4.9; 
4.125(a), 4.127; Carpenter v. Brown, 8 Vet. App, 240 (1995); 
Beno v. Principi, 3 Vet. App. 439 (1992).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West 2009); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service medical records show that he complained 
on entry of difficulty sleeping, occasional sleepwalking, and 
a fast heart rate when "nervous."  While he was clinically 
evaluated to have a psychiatric abnormality, no personality 
deviation or psychiatric disability was specified and he was 
found to be fit for active service.  Nevertheless, because a 
psychiatric abnormality was noted at entrance into service, 
the Board finds that such an abnormality existed prior to 
service and the pertinent question is whether it was 
aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).

Subsequent service medical records reveal that in February 
1961 the Veteran was hospitalized after threatening to commit 
suicide and assessed as having an indeterminate psychiatric 
disorder.  After three weeks of hospitalization, the 
Veteran's diagnosis was changed to a schizoid personality 
disorder.  In late March 1961, he underwent a Medical 
Evaluation Board (MEB) in which he reported a childhood of 
"emotional impoverishment," manifested by depressive 
thoughts and anorexic behavior.  The Veteran further 
indicated that, after entering service, he had failed to 
adjust to the rigors of military life and "was always on the 
verge of a fight with his shipmates."  Based on the 
Veteran's statements and a review of his in-service 
hospitalization records, the MEB examiner determined that the 
Veteran had a preexisting personality disorder that rendered 
him unfit for service.  He was subsequently discharged on the 
grounds of unsuitability.

Post-service medical records show that from September 1965 to 
May 1966, the Veteran underwent inpatient psychiatric 
treatment at a private hospital where he was diagnosed with 
schizophrenic reaction, chronic, undifferentiated type.  His 
hospital treatment records indicate that his psychotic 
symptoms, including suicidal ideation and "flights of 
fantasy," had manifested as early as 1961 or 1962.

Subsequent medical records reveal that the Veteran was 
hospitalized on numerous occasions for mental health 
problems.  In a February 1988 report, the Veteran's private 
treating psychiatrist noted that the Veteran had a long 
history of behavior, including delusions and auditory 
hallucinations, consistent with a psychotic disorder.  
However, that psychiatrist did not relate the Veteran's 
psychotic disorder to his period of service. 

VA medical records dated from January 1995 to January 2005 
reflect treatment for chronic mental illness.  In a  May 2006 
consultation with a VA psychiatrist, the Veteran indicated 
that he had been discharged from the Navy in 1961 for 
depression and that this diagnosis that was later changed to 
a schizoid disorder.  The Veteran stated that his experiences 
serving aboard a Navy vessel, specifically a series of 
negative interactions with his superiors and fellow 
shipmates, had aggravated his mental illness.  The VA 
psychiatrist diagnosed the Veteran with schizoaffective 
disorder, but offered no clinical opinion as to the 
causation, etiology, or aggravation of the disease.

The record thereafter shows that, in July 2009, the Veteran's 
claims folder was sent to a private psychiatrist, who 
reviewed the service and post-service medical records and lay 
statements submitted in support of the Veteran's claim.  
Based on that review, the psychiatrist opined that the 
Veteran's currently diagnosed schizoaffective disorder 
"ha[d] its roots in his military service."  As a rationale 
for that opinion, the private psychiatrist referenced the 
criteria for schizoaffective disorder listed in the 
Diagnostic and Statistical Manual (DSM-IV) as well as several 
psychiatric treatises describing prodromes, or early non-
specific symptoms, which commonly occurred before the 
specific manifestation of that disorder.  The private 
psychiatrist noted that, while the Veteran was noted to have 
displayed "some depression and anorexia prior to service," 
those symptoms were situational and episodic in nature and it 
was not until the Veteran entered service and was "unable to 
adjust to military life" aboard ship that he manifested 
marked anxiety and depression as well as other prodromal 
symptoms (delusions, aggression, irritability, failure to 
adapt, schizoid tendencies, poor motivation, asociality, loss 
of abstracting ability, blunted defect, thought disorder, and 
suicidal thoughts).  Those symptoms, the psychiatrist 
concluded, were "all precursors of the schizoaffective 
disorder that evolved over the next few years."

The private psychiatrist's opinion was submitted in tandem 
with a statement from the Veteran's VA treating psychiatrist, 
who opined that the schizoid personality disorder for which 
the Veteran was discharged from service "was the precursor 
of the chronic psychiatric disorder," for which the 
psychiatrist had treated the Veteran for many years.  In 
rendering that opinion, that psychiatrist referenced the 
Veteran's in-service and post-service medical records.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Greater weight 
may be placed on one physician's opinion over another 
depending on factors such as reasoning employed by the 
physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The Board finds that the July 2009 opinions set forth by the 
private psychiatrist and VA psychiatric treating provider, 
indicating that the Veteran's in-service psychiatric symptoms 
were precursors of his currently diagnosed schizoaffective 
disorder, are more probative and persuasive than the March 
1961 MEB examiner's finding that those symptoms were all 
attributable to a preexisting personality disorder.  The July 
2009 opinions were based on the examiners' thorough and 
detailed examination of claims folder and supported by a 
rationale.  Prejean v. West, 13 Vet. App. 444 (2000) (factors 
for assessing the probative value of a medical opinion 
include the physician's access to the claims folder and the 
Veteran's history, and the thoroughness and detail of the 
opinion).  Additionally, the Board considers it significant 
that the July 2009 examiners' opinions constitute the most 
recent medical evidence of record and were undertaken 
directly address the issue on appeal.  Furthermore, the VA 
psychiatrist had treated the Veteran for schizoaffective 
disorder and related symptoms for many years, while the 
private psychiatrist included analysis of pertinent medical 
literature addressing the common early symptoms of 
schizoaffective disorder, many of which the Veteran was shown 
to manifest in service but not before.  This adds to the 
probative value of their opinions.  38 C.F.R. § 3.304(b)(1).  

In contrast, the March 1961 MEB examiner's report, indicating 
that the Veteran had a preexisting schizoid personality 
disorder, was not supported by adequate rationale, as the 
examiner does not explain why he thought that disorder was 
not related to service.  If the examiner does not provide a 
rationale for the opinion, that weighs against the probative 
value of the opinion.  Sklar v. Brown, 5 Vet. App. 140 
(1993). Moreover, the MEB examiner's findings regarding the 
Veteran's prior history of psychiatric problems were based 
entirely on the Veteran's own unsubstantiated statements at 
that time.  Thus, those findings are no more probative than 
the facts alleged by the Veteran himself.  Swann v. Brown, 5 
Vet. App. 229 (1993). 

After a careful review of the evidence, the Board finds that 
the Veteran's service and post-service medical records and, 
in particular, the positive nexus opinions provided by the 
private psychiatrist and VA psychiatric treating provider 
demonstrate that the Veteran's currently diagnosed 
psychiatric disability is related to his period of active 
service.  

The Board acknowledges that the Veteran was noted on entry 
into service to have a psychiatric abnormality.  
Significantly, however, no personality deviation or 
psychiatric disability was specified at that time and he was 
found to be fit for service.  Additionally, while the 
Veteran's reported preservice symptoms were suggestive of a 
possible psychiatric disorder, he did not indicate, nor did 
the clinical evidence show, that he had ever been diagnosed 
with or treated for such a disorder prior to service.  
Service and post-service medical records thereafter reveal 
that the Veteran's overall psychiatric symptoms worsened in 
service to the point that he required hospitalization and was 
found unfit for active duty due to his mental health 
problems.  Post-service medical records demonstrate that the 
worsening of his psychiatric symptoms has been permanent as 
those symptoms have persisted to the present day.  In 
addition, the Board finds that the lay statements of the 
Veteran and his mother are consistent, credible, and 
probative as to a permanent worsening of his psychiatric 
problems in service.  Therefore, while the Board finds that 
the evidence of record shows that the Veteran had a 
preexisting psychiatric abnormality that was noted on entry 
to service, that evidence also demonstrates that such an 
abnormality permanently increased in severity in service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

Moreover, even assuming that the Veteran's preexisting 
psychiatric abnormality was consistent with a personality 
disorder, as the March 1961 MEB examiner determined, the 
Board finds that service connection is nonetheless warranted 
as the competent evidence of record demonstrates that a 
separate psychiatric disability, that is, schizoaffective 
disorder, was incurred in or aggravated by service and 
superimposed upon that preexisting personality disorder.  38 
C.F.R. §§ 4.9; 4.125(a), 4.127; Carpenter v. Brown, 8 Vet. 
App, 240, 245 (1995); Beno v. Principi, 3 Vet. App. 439, 441 
(1992).  Indeed, that was the conclusion of the July 2009 
private psychiatrist, who distinguished the Veteran's 
reported preservice symptoms from the in-service psychiatric 
manifestations, which served as precursors of his current 
schizoaffective disorder.  Thus, the findings of a 
preexisting personality disorder, reflected in the service 
medical records, have been reconciled and are not 
inconsistent with that private psychiatrist's positive nexus 
opinion to which the Board affords great probative weight.

For the foregoing reasons, the Board concludes that the 
balance of positive and negative evidence is at the very 
least in relative equipoise.  The Veteran is entitled to the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence.  Where the evidence supports 
the claim or is in relative equipoise, the appellant 
prevails.  38 U.S.C.A. 5107 (b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Accordingly, the Board finds that service 
connection for a psychiatric disability is warranted.









ORDER

New and material evidence has been received to reopen the 
claim for service connection for a psychiatric disability.

Service connection for a psychiatric disability is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


